t c memo united_states tax_court michael j dale petitioner v commissioner of internal revenue respondent docket no filed date terri ann merriam for petitioner lisa m oshiro and robert v boeshaar for respondent memorandum opinion kroupa judge this case is before the court on petitioner’s motion for litigation and administrative costs under sec_7430 respondent concedes that 1all section references are to the internal_revenue_code unless otherwise indicated petitioner is entitled to all costs claimed except for dollar_figure the sole issue for decision is whether petitioner may recover the dollar_figure for secretarial and clerical costs we hold that petitioner may not background we summarize the factual and procedural background briefly to rule on the instant motion petitioner resided in washington at the time he filed the petition petitioner was married for years to ellen dale the couple invested in a number of hoyt partnership sec_3 while married petitioner and ms dale divorced in respondent thereafter issued deficiency notices for the dales’ understatements of income_tax for through petitioner submitted a request for innocent spouse relief under sec_6015 that respondent denied 2petitioner claimed dollar_figure in litigation and administrative costs and respondent concedes he is entitled to reimbursement of dollar_figure 3jay hoyt organized and promoted to numerous investors and operated as a general_partner a total of almost cattlebreeding partnerships between and he also formed partnerships to help manage or operate aspects of the hoyt organization that included preparing tax returns for each investor we determined in that hoyt cattle operations lacked economic_substance durham farms j v v commissioner tcmemo_2000_159 aff’d 59_fedappx_952 9th cir the commissioner subsequently removed all hoyt income and deductions from the investor partnership returns and then he made computational adjustments to the individual partners’ returns following the respective partnership proceedings see mcintyre v commissioner tcmemo_2010_273 aff’d 441_fedappx_398 8th cir petitioner then sought this court’s review of respondent’s determination before trial the parties stipulated that petitioner is entitled to relief under sec_6015 petitioner filed the instant motion for litigation and administrative costs of dollar_figure respondent concedes that petitioner is entitled to an award of all claimed expenses except dollar_figure respondent disputes claimed costs for secretarial and clerical work performed by a secretary dollar_figure an assistant dollar_figure and a staff member dollar_figure collectively fees at issue discussion we now address whether petitioner may recover the fees at issue the prevailing_party may be awarded reasonable litigation and administrative costs in any court_proceeding brought by or against the united_states involving the determination or collection of tax sec_7430 respondent agrees that petitioner has met the requirements of sec_7430 except with respect to the reasonableness of the fees at issue for secretarial and clerical costs we note that respondent has allowed petitioner reasonable attorney’s and paralegal’s fees of dollar_figure and the dollar_figure filing fee the fees at issue are only the dollar_figure 4a party seeking an award of costs and fees must establish that the party has exhausted the administrative remedies available the party has substantially prevailed in the controversy the party satisfies certain net_worth requirements the party has not unreasonably protracted the proceedings and the amount of costs is reasonable sec_7430 and c recoverable litigation costs include court costs and reasonable fees paid_or_incurred for the services of attorneys in connection with the court_proceeding sec_7430 fees are compensable if incurred for work that would have been done by an attorney see 983_f2d_856 8th cir citing 863_f2d_759 11th cir aff’d 496_us_154 see also hongsermeier v commissioner tcmemo_2009_273 awarding fees in part for legal work secretary completed reasonable fees and costs are items typically billed separately see sec_301_7430-4 proced admin regs secretarial work and overhead expenses are usually part of the attorney’s fee see bayer v commissioner tcmemo_1991_282 citing 777_f2d_1 d c cir sec_301_7430-4 proced admin regs here the titles of the persons who performed the services are immaterial rather the nature of the services performed is relevant the fees at issue relate to routine administrative tasks eg editing or scheduling and not to the performance the regulation addresses administrative costs and is silent with respect to litigation costs sec_301_7430-4 proced admin regs nonetheless the regulation remains persuasive in the context of litigation costs see 124_tc_80 ndollar_figure of legal services eg drafting legal documents petitioner did not demonstrate that the fees at issue were for work akin to that of an attorney accordingly petitioner is not entitled to recover the fees at issue to reflect the foregoing an appropriate order and decision will be entered 6the declaration of petitioner’s counsel and the attached exhibits explained the substance of the work for the fees at issue
